Citation Nr: 0931095	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  93-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of service connection for 
diverticulosis, also claimed as secondary to a service-
connected rectocele.

2.  Entitlement to service connection for diverticulosis, 
also claimed as secondary to a service-connected rectocele.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, also claimed as 
secondary to a service-connected rectocele.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

5.  Entitlement to an increased rating for service-connected 
rectocele disability, currently rated as 30 percent 
disabling.

6.  Propriety of the RO's decision to deny reinstatement of 
the appeal of an April 2006 administrative decision on the 
Veteran's character of discharge from the period of service 
from February 1985 to August 1988.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a left leg 
disability.

9.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 
1975, and from February 1985 to August 1988.  She was 
discharged for the second period of service under other than 
honorable conditions as a deserter.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated in September 1992, which denied the Veteran's 
application to reopen a previously denied claim for service 
connection for PTSD; 
August 2006 which denied entitlement to a TDIU rating; April 
2007 which denied a rating in excess of 30 percent for a 
service-connected rectocele; and August 2008 which denied the 
Veteran's application to reopen a previously denied claim for 
service connection for diverticulosis.  This case is also on 
appeal from a February 2008 rating decision which denied 
reinstatement of the Veteran's appeal of an April 2006 
administrative decision regarding her character of discharge.  
In May 2009, the Veteran testified before the Board by video 
conference from the RO.

In October 1989, the RO denied the Veteran service connection 
for dysthymic disorder and adjustment reaction with mixed 
emotional features.  In May 1991, the Veteran was denied 
service connection for PTSD.  The RO later recharacterized 
the claim as service connection for an acquired mental 
disorder, inclusive of major depressive disorder (previously 
considered dysthymic disorder, adjustment reaction with mixed 
emotional features and PTSD).  In March 2007, the Veteran 
filed a claim for service connection for depression, to 
include as secondary to her service-connected rectocele.  
Accordingly, the Board finds that the claim is most 
accurately framed as service connection for an acquired 
psychiatric disability, to include PTSD, also claimed as 
secondary to a service-connected rectocele.

The issues of entitlement to service connection for 
diverticulosis and an acquired psychiatric disability, a TDIU 
rating, and an increased rating for a service-connected 
rectocele are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal an August 2006 rating 
decision that denied service connection for diverticulosis.

2.  Evidence received since the August 2006 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  On April 11, 2006, the RO determined that the Veteran's 
discharge from her second period of service from February 11, 
1985, to May 23, 1988, was other than honorable and a bar to 
the award of VA benefits.

4.  On June 11, 2006, the Veteran filed a notice of 
disagreement (NOD).

5.  The RO issued a statement of the case on March 8, 2007, 
and a supplemental statement of the case on November 20, 
2007.

6.  On November 30, 2007, the Veteran withdrew her NOD by 
written notice.

7.  On January 30, 2008, the Veteran filed a request to 
reinstate the November 2007 NOD.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service 
connection for diverticulosis is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for diverticulosis.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The criteria for reinstatement of the Veteran's June 2006 
NOD have not been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204, 20.303, 20.305 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the propriety of the RO's decision to deny 
reinstatement of the Veteran's appeal of an April 2006 
administrative decision regarding the character of her 
discharge from her period of service from February 1985 to 
August 1988, the Board has considered whether the notice 
provisions found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002) are applicable to this claim.  
However, the Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the Veteran 
in proceeding with the adjudication of her claim.

With respect to the issue of new and material evidence to 
reopen a claim for service connection for diverticulosis, the 
issue of whether new and material evidence has been submitted 
to reopen the claim is being resolved in favor of the 
claimant.  Therefore, the Board finds that a discussion as to 
whether VA's duties to notify and assist the Veteran have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

New and Material Evidence

An August 2006 rating decision denied a claim for service 
connection for diverticulosis.  Although the RO declined to 
reopen the claim in an August 2008 rating decision, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the August 2006 decision became final because 
the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 2006 decision, the evidence 
consisted of the Veteran's service treatment and personnel 
records, VA treatment records, private treatment records, VA 
medical examinations and numerous statements in support of 
claim.  The RO denied the claim because there was no evidence 
that any diverticulosis occurred in or was caused by the 
Veteran's service.

Evidence added to the record since the time of the last final 
decision includes additional VA medical records, VA 
examination reports, and the Veteran's January 2008 personal 
hearing testimony and May 2009 testimony before the Board.

The Veteran's May 2009 hearing testimony was not previously 
before agency decisionmakers and is not cumulative or 
redundant of previous evidence of record. As such, it is 
found to be "new" under 38 C.F.R. § 3.156(a).  Moreover, as 
it addresses the possibility that the Veteran's 
diverticulosis is related to her service-connected rectocele, 
it relates to ran unestablished fact necessary to 
substantiate the claim and hence is "material" under 
38 C.F.R. § 3.156(a).  In so finding, the Board again 
acknowledges that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  However, here it is not 
the Veteran's opinion that serves as the basis to reopen the 
claim, but rather her disclosure that a VA physician related 
her diverticulosis to her service-connected rectocele.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating these claims because 
it addresses a previously unestablished fact, that the 
Veteran's diverticulosis is related to a service-connected 
disability.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for diverticulosis is reopened, and the 
appeal is granted to that extent only.

Propriety to Deny Reinstatement of Appeal

The Veteran is appealing a February 2008 RO determination 
that denied reinstatement of a November 2007 notice of 
disagreement to an April 2006 administrative decision which 
found that the Veteran's discharge from her period of service 
from February 11, 1985, to May 23, 1988, was other than 
honorable.

A review of the evidence shows that in an April 2006, the RO 
found that the Veteran's discharge from her second period of 
service from February 11, 1985, to May 23, 1988, was other 
than honorable and a bar to the award of VA benefits.  The 
Veteran was notified of the decision, and of her appellate 
rights, in a letter issued on April 21, 2006.

The Veteran filed a notice of disagreement (NOD) which was 
received by the RO on June 15, 2006.  On March 8, 2007, the 
RO mailed the Veteran a statement of the case followed by a 
supplemental statement of the case on November 20, 2007.  On 
November 30, 2007, the Veteran withdrew her NOD by written 
notice.  That same month, the Veteran filed a substantive 
appeal which included the issues of entitlement to a TDIU 
rating, an increased rating for a rectocele, and service 
connection for depression, specifically numbered as issues 
one through three.

The Veteran requested that her NOD be reinstated on January 
30, 2008, and explained that she did not intend to withdraw 
her NOD.  In a February 2008 administrative decision, the RO 
denied reinstatement of her appeal of the April 2006 
administrative decision.

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 
2008), which provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  VAOPGCPREC 9-99; 64 Fed. Reg. 
52376(1999).

VA regulations provide that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002 & Supp. 2008).  Pursuant 
to applicable legal authority, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.200 (2008).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 or other 
correspondence containing the necessary information.  The 
substantive appeal must also indicate what issues are being 
perfected.  Significantly, if the SOC addresses several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues being appealed.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2008).
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.302 (2008).  An extension of the 60-day period for 
filing a substantive appeal may be granted for good cause.  
38 C.F.R. § 20.303 (2008).  When a veteran files a timely NOD 
but fails to timely file a substantive appeal, the appeal is 
untimely.  Roy v. Brown, 5 Vet. App. 554 (1993).

In light of the above, the Board finds that, following 
withdrawal of the NOD of the April 2006 administrative 
decision, an appeal was not timely perfected.  Here, the 
Veteran did not request reinstatement of the appeal until 
January 30, 2008, more than 60 days from the March 2007 
statement of the case, and almost two years from the April 
2006 administrative decision and notification of the same.  
The Veteran, however, withdrew her NOD in November 2007 and 
pursuant to 38 C.F.R. § 20.204(c) her appeal was deemed 
withdrawn.  Nor did the Veteran request an extension of time 
to file her substantive appeal pursuant to 38 C.F.R. § 20.303 
(2008).  While she contends that it was not her intent to 
withdraw her NOD, the fact remains that the Veteran did 
withdraw her NOD and the April 2006 administrative decision 
became final.

Regulations provide that an appeal may be withdrawn in 
writing at any time before the Board promulgates a decision 
by an appellant or by his or her authorized representative.  
38 C.F.R. §§ 20.202, 20.204 (2008).  Withdrawal does not 
preclude filing a new notice of disagreement and, after a 
statement of the case is issued, a new substantive appeal, as 
to any issue withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been 
filed.  38 C.F.R. § 20.204(c).  In short, if the Veteran had 
reactivated her appeal by sending in a new NOD no later than 
May 8, 2007, the effect would have been as if her claim had 
never been withdrawn.

There are no statutory or regulatory provisions allowing for 
reinstatement of an appeal once it has been withdrawn and the 
time period for perfecting an appeal has expired.  
Accordingly, the April 2006 administrative decision is 
considered a final decision, and new and material evidence 
will be required to reopen the issue concerning the Veteran's 
character of discharge from her second period of service 
finally decided in the April 2006 administrative decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.159, 20.1103 
(2008).


ORDER

New and material evidence having been received, the 
application to reopen the claims for service connection for 
diverticulosis, is granted.

The RO's denial to reinstate of an appeal of an April 2006 
administrative decision on the Veteran's character of 
discharge for the period of service from February 1985 to 
August 1988 was proper.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, while the Veteran received an honorable 
discharge for her first period of active duty service from 
August 1974 to September 1975.  However, an April 2006 
administrative decision determined that the Veteran's 
discharge from her second period of service from February 
1985 to August 1988 was other than honorable.  38 C.F.R. 
§ 3.12 (2008).  Therefore, the Veteran is only entitled to VA 
compensation benefits for any condition from her first period 
of service.

First, the Board notes that the most recent VA medical 
records are dated in February 2009.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

Next, the Veteran also contends that she has diverticulosis 
that is related to her service-connected rectocele 
disability.  A review of the claims file shows that no 
examiner has yet opined as to whether the Veteran currently 
has diverticulosis that has been aggravated by her service-
connected rectocele disability.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995), Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a remand 
is needed to determine whether any current diverticulosis is 
related to the Veteran's service or service-connected 
rectocele.

The Veteran also contends that she has a psychiatric 
disability that is related to her service.  She was afforded 
VA examinations dated in December 1990, February 1991, July 
1999, and March 2005, most of which relate her PTSD to 
military trauma during her second period of service.  An 
April 2007 VA opinion relates her depression and anxiety to 
military sexual trauma (from her second period of service).  
However, as previously stated, the Veteran is only entitled 
to VA compensation benefits for her first period of service.  
The Veteran now contends that she has a psychiatric 
disability that is secondary to her service-connected 
rectocele.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, a remand is needed to 
determine whether any current psychiatric disability is 
related to the Veteran's first period of service or any 
service-connected disability.  The examiner on remand should 
specifically reconcile the opinion with the VA examinations 
and opinions dated in December 1990, February 1991, July 
1999, March 2005, and April 2007, and any other opinions of 
record.

With respect to the Veteran's claim for a TDIU rating, total 
disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 60 percent 
disability rating for urinary stress incontinence and 30 
percent disability rating for rectocele, for a combined 
disability rating of 70 percent.  The Board notes that a 70 
percent combined rating allows the Veteran to meet the 
minimum schedular criteria for consideration for a TDIU.  
38 C.F.R. § 4.16(a).

A February 1989 VA medical report indicates that the Veteran 
had no work capacity and a September 1989 VA examination 
report indicates that the Veteran has been unemployed since 
1984.  In July 1999, the Veteran underwent a VA PTSD 
examination at which time the examiner opined that the she 
was unable to work due to her symptoms.  However, a March 
2003 VA digestive conditions examination states that she has 
been unemployed for several years due to multiple medical 
conditions.  The examiner also indicated that she was unable 
to leave the house due to urinary frequency and the 
embarrassment and hassle of wearing pads.  In her October 
2003 TDIU claim, the Veteran claimed that she has been unable 
to work due to nonservice-connected PTSD and depression in 
addition to her service-connected disabilities.  As it 
remains unclear whether the Veteran's service-connected 
disabilities render her unable to obtain or maintain gainful 
employment, a remand for an etiological opinion and 
rationale, is necessary.

With respect to the Veteran's claim for an increased rating 
for a rectocele, the Veteran's most recent VA rectum and anus 
examination was in March 2007 and her testimony indicates 
that her disability may have worsened.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, while the Veteran's last VA 
examination in March 2007 is not overly stale, it appears 
from the statements of record that the Veteran's condition 
may have worsened since the date of the latest examination.  
Therefore, the Board finds that a new examination is in 
order.

Finally, in October 1991, the Veteran filed a notice of 
disagreement to a May 1991 rating decision which denied 
service connection for back, left leg, and left ankle 
disabilities.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issues of entitlement to 
service connection for (1) a back 
disability; (2) a left leg disability; and 
(3) a left ankle disability.

2.  Obtain the Veteran's VA treatment 
records since February 2009.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current diverticulosis.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.   The rationale for 
all opinions must be provided.  
Specifically, the examiner should provide 
the following information:

	(a)  Diagnose any current 
diverticulosis.

(b)  Is it as likely as not (50 percent 
or more probability) that any 
diverticulosis, was incurred in or 
aggravated by the Veteran's service 
from August 1974 to September 1975?

(c)  Is it as likely as not (50 percent 
or more probability) that any 
diverticulosis is proximately due to or 
the result of the Veteran's service-
connected rectocele or urinary 
incontinence?

(d)  Is it as likely as not (50 percent 
or more probability) that any 
diverticulosis has been aggravated 
(increased in severity beyond the 
natural progression of the disease) by 
the Veteran's service-connected 
rectocele or urinary incontinence?

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
December 1990, February 1991, July 1999, 
March 2005, and April 2007 VA examinations 
and opinions.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:
        
        (a)  Diagnose all current psychiatric 
disabilities.

(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor, from 
the Veteran's service from August 1974 to 
September 1975, the diagnosis is based.  
If the diagnosis is based on a non-
service stressor, or a stressor during 
the second period of service from 
February 1985 to August 1988, the 
examiner should so state.

(c)  Is it as likely as not (50 percent 
or more probability) that any psychiatric 
disability, to include PTSD, was incurred 
in or aggravated by the Veteran's 
service, or was present during her 
service from August 1974 to September 
1975?  The examiner must consider the 
Veteran's statements regarding continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-service 
injury and relied on lack of evidence in 
service medical records to provide 
negative opinion).

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected rectocele 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
state whether the Veteran's rectocele 
disability results in extensive leakage 
and fairly frequent involuntary bowel 
movements or a complete loss of sphincter 
control.

6.  Schedule the Veteran for an 
examination to ascertain the impact of her 
service-connected disabilities on her 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of her non-service-
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the February 
1989 and July 1999 VA examinations and 
opinions.  The rationale for any opinion 
must be provided.

7.  Then, readjudicate the claims, 
including whether referral of the claim to 
the appropriate department officials under 
38 C.F.R. § 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


